721 N.W.2d 601 (2006)
INTERNATIONAL UNION UNITED AUTOMOBILE AEROSPACE & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA and United Broadcasting Network, Inc., Plaintiffs-Counterdefendants-Appellants,
v.
Helen DORSEY, Pat Choate, and Edward Miller, Defendants-Counterplaintiffs/Third-Party Plaintiffs-Appellees, and
Kay Casey, Third-Party Plaintiff-Appellee, and
Daniel Sherrick, Roy Wyse, and Joyce Frank, Third-Party Defendants-Appellants.
Docket No. 129880. COA No. 248412.
Supreme Court of Michigan.
October 4, 2006.
On order of the Court, the motion for reconsideration of this Court's March 29, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
TAYLOR, C.J., concurs and states as follows:
This Court reversed the Court of Appeals "for the reasons stated in the partial dissent" at the Court of Appeals (emphasis added). Defendants have filed affidavits and a docket sheet which call into question one of the reasons stated in the Court of Appeals partial dissent. I concur with the order denying the motion for reconsideration because the second reason stated in the Court of Appeals partial dissent is an independent reason supporting our earlier reversal of the Court of Appeals.